Citation Nr: 1452851	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-44 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's friend (B.R.)




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2010 rating decisions of the RO in Waco, Texas. 

The Veteran and his friend, B.R., testified before the undersigned at an October 2013 hearing at the RO. A transcript has been associated with the file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed psychiatric and bilateral hearing loss disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. At a minimum, obtain the VA records regarding recent treatment for the Veteran's disorders, including any record created due to the Veteran's June 14, 2012 appointment with a VA examiner for treatment of his claimed psychiatric disorder.

2. Provide the claims file to a qualified VA physician to provide an addendum concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's hearing loss is related to service.  The claims folder should be made available to the physician.

The physician is asked to review all evidence of record, lay and medical, to particularly include:

	a. The April 2003 VA medical examination report;

b. The October 2009 VA treatment record, including the results of an attempted audiology examination;

c. The January 2010 VA treatment record, including the results of an audiology examination;

d. The February 2010 private audio examination report;

	e. The August 2011 VA examination report;

	f. The Veteran's lay statements.

In reviewing the record, the physician is advised that the April 2014 addendum to the August 2011 VA examination report is not probative evidence, because the author, rather than writing their own opinion based upon a review of the claims file, merely "cut and pasted" whole passages from that examination report. 

In making a determination of causation, the physician is advised that they cannot rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385 (2014), at the time of separation from service, as the sole basis for any opinion provided because doing so would render the opinion inadequate. 

A complete rationale for any opinion expressed must be provided. 

3. After accomplishing any additional development deemed appropriate, readjudicate the claim for service connection for a psychiatric disorder and bilateral hearing loss. If the benefits sought in connection with the claim remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



